Citation Nr: 1452132	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability

3.  Entitlement to service connection for a renal disorder, to include as secondary to a service-connected disability.

4.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus,      Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for hypertension and a renal disorder, each to include as secondary to a service-connected disability, as well as entitlement to an evaluation in excess of 20 percent for diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final July 2002 rating decision denied service connection for hypertension because the evidence of record did not indicate a diagnosis of hypertension during the Veteran's period of active service, and because the record lacked a diagnosis of hypertension within one year following separation. 

2.  Evidence received since the July 2002 rating decision is new and raises a reasonable possibility of substantiating a claim of entitlement to service connection for hypertension. 



CONCLUSIONS OF LAW

1.  The unappealed July 2002 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the July 2002 rating decision is new and material; the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify a claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

New and Material Evidence

The Veteran has claimed entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  Primarily, he contends that his current diagnosis of hypertension was caused and/or aggravated by his service-connected diabetes. 

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

VA must evaluate submissions received during the applicable appeal period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, that regulation is inapplicable, as no new evidence pertaining to the Veteran's claim for service connection was received prior to the expiration of the appellate period stemming from the July 2002 rating decision.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In this case, the RO denied the Veteran's claim for hypertension in May 2009 because new and material evidence had not been received sufficient to reopen the claim.  As the Board has liberally-construed the Veteran's subsequent May 2009 claim as a notice of disagreement (NOD), the May 2009 rating decision is not final.    

A July 2002 rating decision denied service connection for hypertension because the evidence of record did not indicate a diagnosis of hypertension during the Veteran's period of active service, and because the record lacked a diagnosis of hypertension within one year following separation.  The Veteran was notified of that decision in July 2002, and of his appellate rights.  He did not perfect the appeal of the rating decision to the Board, or submit new and material evidence within a year of the rating decision, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

Here, the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, and because
there is a low threshold for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, the Board finds that evidence received since the prior, final decision creates a reasonable possibility of substantiating the claim.    

Accordingly, new and material evidence has been received to reopen the claim for service connection for hypertension.  The Veteran's appeal is allowed to that extent only.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and the claim is reopened.  To that extent only, the appeal is allowed.


REMAND

Here, the Veteran has claimed entitlement to service connection for hypertension and a renal disorder, each as to include as secondary to a service-connected disability.  These issues were claimed as secondary to diabetes, however the Board notes that service connection may be established if either disorder is caused and/or aggravated by any service-connected disability, to include post-traumatic stress disorder (PTSD).  To that end, the Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted in the preceding section, as the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has been diagnosed with hypertension throughout the appellate period.  While the VA examiners of record have not diagnosed a specific renal disorder, a private treatment report from June 2011 provided a diagnosis of renal insufficiency.  

The Board further notes that the Veteran has undergone multiple VA examinations in connection with several claims, to include those on appeal.  During an October 2009 VA examination, it was noted that hypertension was initially diagnosed five years prior, though no etiological opinion was provided.  The examiner also pointed out that the Veteran was unaware of any problem affecting the kidneys.  

In an August 2009 VA outpatient treatment report, it was noted that the Veteran's right kidney was smaller than normal, and that the size of the left was in the lower limits of normal. 

A kidney disorder was not diagnosed following an August 2010 VA examination, and the examiner stated that an functional impairment was transient and due to the dehydration from volume loss.  The examiner provided a negative nexus opinion as to the Veteran's hypertension claim.  He stated that the Veteran's hypertension is a primary disorder, not secondary to diabetes, "as it is well-known that diabetes does not cause hypertension according to all standard medical references."  No further rationale was provided.

In a June 2011 private report, it was noted that the Veteran had renal insufficiency, and as such cirrhosis treatment was limited to diuretic therapy.  However, in a November 2012 VA examination, the examiner did not indicate that the Veteran had hypertension in the presence of diabetic renal disease.  The examiner did not reference the prior report which showed renal insufficiency.

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Id at 81.

On remand, the Board finds that the Veteran should be afforded an additional VA examination to determine whether his hypertension and renal insufficiency (to the extent it is found to be a disability) are either related to his period of active service, or caused and/or aggravated by a service-connected disability (such as PTSD or diabetes mellitus).  Importantly, it must be determined whether hypertension was aggravated by any service-connected disability, to include diabetes and PTSD. 

With regard to the Veteran's increased rating claim, an August 2014 Report of Contact indicated that additional, relevant medical evidence existed (that had not been associated with the record to date).  The Veteran also indicated that his diabetic symptomatology had worsened.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, his claim must be remanded for a current VA examination of his diabetes mellitus.

As to the Veteran's outstanding treatment records, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who provided treatment applicable to the issue at hand, authorizing VA to request her records of treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain those records from the medical provider and associate those records with the Veteran's claims folder.  The RO/AMC should also associate any current VA treatment records with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider (including Dr. Brian Procter) who provided treatment to the Veteran for his hypertension, kidney, or diabetes mellitus, authorizing VA to request his records of treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain those records from the medical provider and associate those records with the Veteran's claims folder.

2.  Obtain VA treatment records from September 2010 to the present. 

3.  Then, schedule a VA examination(s), to determine the current severity of the Veteran's service-connected diabetes, as well as the nature and  etiology of the Veteran's hypertension and renal insufficiency.  

In addition to providing current findings regarding the Veteran's diabetes mellitus, the examiner should address the following questions:

a)  Does the Veteran have a kidney disability?  In answering this question, the examiner should explain why or why not renal insufficiency should be considered a disability.

b)  If it is determined that the Veteran has a kidney disability, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service.  Why or why not?

c)  If it is determined that the Veteran has a kidney disability, is it at least as likely as not (50 percent or greater) that such a disability was caused by a service connected disability (to specifically include diabetes mellitus).  Why or why not?

d)  If it is determined that the Veteran has a kidney disability, is it at least as likely as not (50 percent or greater) that such a disability was aggravated (i.e. permanently made worse) by any service-connected disability (to specifically include diabetes mellitus).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of the Veteran's presumed herbicide exposure ?  Why or why not?  

f)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by any service connected disability, to include diabetes and PTSD, or by a kidney disability.  Why or why not?

g)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (i.e. permanently made worse) by any service-connected disability, to include diabetes and PTSD.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

4.  After ensuring that all the requested development has been completed, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


